DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, 5, 10, 13, 19, and 20 are objected to because of the following informalities: on line 2, please add -- non-periodic -- before “training signal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 9, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (US 2014/0192097)(IDS).

sending a non-periodic training signal to the second interface via the first interface in an interval of transmission of pixel data (Fig. 1, 4 and 7; Pub [0054-0060], [0079], [0081]; the image data is scrambled to the random data pattern).                                                                                                     b)	Regarding claims 3 and 11, Baek et al disclose the signal transmission method according to claim 1, wherein before sending the non-periodic training signal to the second interface via the first interface, the signal transmission method further comprises: setting a signal transmission mode (image data in a scrambling mode; abstract) as an Electro Magnetic Interference (EMI) reduction mode (Pub [0079]).
c)	Regarding claims 4 and 12, Baek et al disclose the signal transmission method according to claim 1, wherein the signal sender is a timing controller (120 in Fig. 1).
d)	Regarding claim 7, Baek et al disclose a signal transmission method applied to a signal receiver, the signal receiver comprising a second interface, a point-to-point connection being established between a first interface of a signal sender and the second interface (abstract, a source driver and a display driver), the signal transmission method comprising:
receiving, via the second interface in an interval of transmission of pixel data, a non-periodic training signal sent by the first interface (Fig. 1, 4, 5 and 7; Pub [0054-0060], [0077-0079], [0081]; the image data is scrambled to the random data pattern).

f)	Regarding claim 9, Baek et al disclose a signal transmission apparatus applied to a signa! sender, the signal sender comprising a first interface, a point-to-point connection being established between a second interface of a signal receiver and the first interface (abstract, a source driver and a display driver), the signal transmission apparatus comprising: 
a sending circuit, configured to send a non-periodic training signal to the second interface via the first interface in an interval of transmission of pixel data (Fig. 1, 4 and 7; Pub [0054-0060], [0079], [0081]; the image data is scrambled to the random data pattern).
g)	Regarding claim 17, Baek et al disclose a display device comprising: the signal transmission apparatus according to claim 9; 
a signal receiver comprising a second interface and a receiving circuit (Fig. 1 and 5), wherein a point-to-point connection is established between the first interface of the signal transmission apparatus and the second interlace, and the receiving circuit is configured to receive, via the second interface in an interval of transmission of pixel data, a non-periodic training signal sent by the first interface (Pub [0054-0060], [0079], [0081]; the image data is scrambled to the random data pattern).

Allowable Subject Matter
Claims 2, 5, 6, 10, 13, 14, 19, 20, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0190238 Park et al disclose data transmission for display interface device and reduce EMI. US 2017/0026696 Aubineau et al disclose image data process. US 2016/0217762 Moon et al disclose transmitting pixel data between interface. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
March 22, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632